



EXHIBIT 10.2
SECURITY AGREEMENT


This SECURITY AGREEMENT, dated as of October 19, 2017 (this “Agreement”), is by
and among JRjr33, Inc., a Florida corporation (the “Company”), the Subsidiaries
of the Company that are signatories hereto (such subsidiaries, the “Guarantors”
and together with the Company, the “Debtors”), the holders of the Company’s
14.0% Original Issue Discount Senior Secured Guaranteed Convertible Term Loan
Notes due October 19, 2020, in the original aggregate principal amount of
$5,263,158 (collectively, the “Debentures”) that are signatories hereto, their
endorsees, transferees and assigns (the “Purchasers”), and JGB Collateral, LLC,
a Delaware limited liability company, in its capacity as agent for the
Purchasers (“Agent” and collectively with the Purchasers, the “Secured
Parties”).


W I T N E S S E T H:


WHEREAS, pursuant to the Purchase Agreement (as defined in the Debentures), the
Purchasers have severally agreed to extend the loans to the Company evidenced by
the Debentures;


WHEREAS, pursuant to a certain Subsidiary Guarantee, dated as of the date hereof
(as amended, restated, supplement or otherwise modified from time to time, the
“Guarantee”), the Guarantors have jointly and severally agreed to guarantee and
act as surety for payment of such Debentures and the other Obligations; and


WHEREAS, in order to induce the Purchasers to extend the loans evidenced by the
Debentures, each Debtor has agreed to execute and deliver to the Secured Parties
this Agreement and to grant the Agent, on behalf of the Secured Parties, a
security interest in certain property of such Debtor to secure the prompt
payment, performance and discharge in full of all of the Company’s obligations
under the Debentures and other Transaction Documents and the Guarantors’
obligations under the Guarantee.


NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:


1.     Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC. Terms used herein but not otherwise
defined in this Agreement or in the UCC shall have the respective meanings given
such terms in the Purchase Agreement.


(a)     “Collateral” means all personal property of the Debtors, whether
presently owned or existing or hereafter acquired or coming into existence,
wherever situated, and all additions and accessions thereto and all
substitutions and replacements thereof, and all proceeds, products and accounts
thereof, including, without limitation, all proceeds from the sale or transfer
of the Collateral and of insurance covering the same and of any tort claims in
connection therewith, and all dividends, interest, cash, notes, securities,
equity interests or other property at any time and from time to time acquired,
receivable or otherwise distributed in respect of, or in exchange for, any or
all of the Pledged Securities (as defined below):


(i) All goods, including, without limitation, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and other
equipment of every kind and nature and wherever situated, together with all
documents of title and documents representing the same, all additions and
accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with any Debtor’s businesses and all improvements thereto; and (B)
all inventory;


(ii)     All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, rights under any of the Organizational Documents, agreements related
to the Pledged Securities, licenses, distribution and other agreements, computer
software (whether “off-the-shelf”, licensed from any third party or developed by
any Debtor), computer software development rights, leases, franchises, customer
lists, quality control procedures, grants and rights, goodwill, Intellectual
Property and income tax refunds, other than the Excluded Contracts;
(iii)     All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same





--------------------------------------------------------------------------------





may represent, and all right, title, security and guaranties with respect to
each account, including any right of stoppage in transit;


(iv)     All documents, letter-of-credit rights, instruments and chattel paper;


(v)    All commercial tort claims;


(vi)    All deposit accounts and all cash (whether or not deposited in such
deposit accounts), other than (a) payroll accounts, payroll tax accounts or
employee wage and benefit accounts, provided that the funds on deposit in such
accounts shall at no time exceed the actual payroll, payroll taxes and other
employee wage and benefit payments then owing by such Debtor for the immediately
succeeding payroll period and (b) deposit and securities accounts (including
securities entitlements and related assets) with balances or assets that do not
exceed $25,000 in the aggregate for all such accounts at any time;


(vii)    All investment property;


(viii)    All supporting obligations;


(ix)    All files, records, books of account, business papers, and computer
programs; and


(x)    the products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(ix) above.


Without limiting the generality of the foregoing, the “Collateral” shall include
all investment property and general intangibles respecting ownership and/or
other equity interests in each Guarantor, including, without limitation, the
shares of capital stock and the other equity interests listed on Schedule H
hereto (as the same may be modified from time to time pursuant to the terms
hereof), and any other shares of capital stock and/or other equity interests of
any other direct or indirect subsidiary of any Debtor obtained in the future,
and, in each case, all certificates representing such shares and/or equity
interests and, in each case, all rights, options, warrants, stock, other
securities and/or equity interests that may hereafter be received, receivable or
distributed in respect of, or exchanged for, any of the foregoing and all rights
arising under or in connection with the Pledged Securities, including, but not
limited to, all dividends, interest and cash.
Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.


(b) “Excluded Assets” means any lease, license or other agreement or any
property subject to a capital lease, purchase money security interest or similar
arrangement, to the extent that a grant of a Lien thereon in favor of Secured
Party would violate or invalidate such lease, license, agreement or capital
lease, purchase money security interest or similar arrangement or create a right
of termination in favor of any other party thereto (other than the Debtors), so
long as such provision exists and so long as such lease, license or agreement
was not entered into in contemplation of circumventing the obligation to provide
Collateral hereunder or in violation of the Transaction Documents, in each case,
other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law including the bankruptcy code, or principles of equity.


(c) “Excluded Contracts” means any contract or contractual obligation that
prohibits, or requires the consent of any person other than any Debtor which
cannot be obtained through commercially reasonable efforts as a condition to,
the creation by such Debtor of a lien on any right, title or interest in such
contract or contractual obligation and which is set forth on Schedule I hereto.


(d)    “Foreign Subsidiary” means any Subsidiary that is organized under the
laws of a jurisdiction other than the United States, a State thereof, or the
District of Columbia.







--------------------------------------------------------------------------------





(e)    “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.


(f)    “Majority in Interest” means, at any time of determination, the majority
in interest (based on then-outstanding principal amounts of Debentures at the
time of such determination) of the Purchasers.


(g)    “Necessary Endorsement” means undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Agent may reasonably request.


(h)     “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of any
Debtor to the Secured Parties, including, without limitation, all obligations
under this Agreement, the Debentures, the Guarantee and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from any of the Secured Parties as a preference, fraudulent transfer
or otherwise as such obligations may be amended, supplemented, converted,
extended or modified from time to time. Without limiting the generality of the
foregoing, the term “Obligations” shall include, without limitation: (i)
principal of, and interest on the Debentures and the loans extended pursuant
thereto; (ii) any and all other fees, indemnities, costs, obligations and
liabilities of the Debtors from time to time under or in connection with this
Agreement, the Debentures, the Purchase Agreement, the Guarantee and any other
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Debtor.


(i)     “Organizational Documents” means with respect to any Debtor, the
documents by which such Debtor was organized (such as a certificate of
incorporation, certificate of limited partnership or articles of organization,
and including, without limitation, any certificates of designation for preferred
stock or other forms of preferred equity) and which relate to the internal
governance of such Debtor (such as bylaws, a partnership agreement or an
operating, limited liability or members agreement).


(j)    “Permitted Lien” shall have the meaning ascribed to such term in the
Debentures.


(k)    “Pledged Interests” shall have the meaning ascribed to such term in
Section 4(j).


(l)     “Pledged Securities” shall have the meaning ascribed to such term in
Section 4(i).


(m)    “UCC” means the Uniform Commercial Code of the State of New York and or
any other applicable law of any state or states which has jurisdiction with
respect to all, or any portion of, the Collateral or this Agreement, from time
to time. It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.





--------------------------------------------------------------------------------







2.     Grant of Security Interest in Collateral. As an inducement for the
Secured Parties to extend the loans as evidenced by the Debentures and to secure
the complete and timely payment, performance and discharge in full, as the case
may be, of all of the Obligations, each Debtor hereby unconditionally and
irrevocably pledges, grants and hypothecates to the Agent, on behalf of the
Secured Parties, a security interest in and to, a lien upon and a right of
set-off against all of their respective right, title and interest of whatsoever
kind and nature in and to, the Collateral (a “Security Interest” and,
collectively, the “Security Interests”). Notwithstanding anything to the
contrary contained herein or in any Transaction Document, in no event shall the
security interest granted herein or therein attach to any Excluded Assets.


3.    Delivery of Certain Collateral. Not later than twenty (20) Business Days
after the execution of this Agreement, or at any time after the date hereof upon
the acquisition or possession by the Debtor, each Debtor shall deliver or cause
to be delivered to the Agent (a) any and all certificates and other instruments
representing or evidencing the Pledged Securities, and (b) any and all
certificates and other instruments or documents representing any of the other
Collateral or which require or permit possession by the Agent to perfect its
Security Interest therein, in each case, together with all Necessary
Endorsements. The Debtors are, contemporaneously with the execution hereof,
delivering to Agent, or have previously delivered to Agent, a true and correct
copy of each Organizational Document governing any of the Pledged Securities.


4.     Representations, Warranties, Covenants and Agreements of the Debtors.
Except as set forth under the corresponding section of the disclosure schedules
delivered to the Secured Parties concurrently herewith (the “Disclosure
Schedules”), which Disclosure Schedules shall be deemed a part hereof, each
Debtor represents and warrants on the date hereof to, and covenants and agrees
with, the Secured Parties as follows:


(a) Each Debtor has the requisite corporate, partnership, limited liability
company or other power and authority to enter into this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by each Debtor of this Agreement and the filings contemplated therein have been
duly authorized by all necessary corporate action on the part of such Debtor and
no further action is required by such Debtor. This Agreement has been duly
executed by each Debtor. This Agreement constitutes the legal, valid and binding
obligation of each Debtor, enforceable against each Debtor in accordance with
its terms except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization and similar laws of general application relating to
or affecting the rights and remedies of creditors and by general principles of
equity.


(b)     The Debtors have no place of business or offices where their respective
books of account and records are kept (other than temporarily at the offices of
its attorneys or accountants) or places where Collateral is stored or located,
except as set forth on Schedule A attached hereto (other than Collateral in
transit between locations, out for repair or which consists of laptops or other
equipment used by an employee of a Debtor in the ordinary course of business).
Except as specifically set forth on Schedule A, each Debtor is the record owner
of the real property where such Collateral is located, and there exist no
mortgages or other liens on any such real property except for Permitted Liens.
Except as disclosed on Schedule A, none of such Collateral (other than
Collateral in transit between locations, out for repair or which consists of
laptops or other equipment used by an employee of a Debtor in the ordinary
course of business) is in the possession of any consignee, bailee, warehouseman,
agent or processor.


(c)     Except for Permitted Liens and except as set forth on Schedule B
attached hereto, the Debtors are the sole owner of the Collateral (except for
non-exclusive licenses granted by any Debtor in the ordinary course of
business), free and clear of any liens, security interests, encumbrances, rights
or claims, and are fully authorized to grant the Security Interests. Except as
set forth on Schedule C attached hereto, there is not on file in any
governmental or regulatory authority, agency or recording office an effective
financing statement, security agreement, license or transfer or any notice of
any of the foregoing (other than those that will be filed in favor of the
Secured Parties pursuant to this Agreement) covering or affecting any of the
Collateral. Except as set forth on Schedule C attached hereto and except
pursuant to this Agreement, as long as this Agreement shall be in effect, the
Debtors shall not knowingly permit to be on file in any such office or agency
any other financing statement or other document or instrument (except (i) in
connection with Permitted Liens or (ii) to the extent filed or recorded in favor
of the Secured Parties pursuant to the terms of this Agreement).


(d)     No written claim has been received that any Collateral or any Debtor’s
use of any Collateral violates the rights of any third party. To the knowledge
of the Debtors, there has been no adverse decision to any Debtor’s claim of
ownership rights in or exclusive rights to use the Collateral in any
jurisdiction or to any Debtor’s right to keep and maintain such Collateral in
full force and effect, and there is no proceeding involving said rights pending
or, to the best knowledge of any Debtor, threatened before any court, judicial
body, administrative or regulatory agency, arbitrator or other governmental
authority.







--------------------------------------------------------------------------------





(e)     Each Debtor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto and may not relocate
such books of account and records or tangible Collateral unless it delivers to
the Secured Parties at least 30 days prior to such relocation (i) written notice
of such relocation and the new location thereof (which must be within the United
States) and (ii) evidence that appropriate steps have been taken to perfect the
Security Interests to create in favor of the Agent, on behalf of the Secured
Parties, a valid, perfected and continuing perfected first priority lien in the
Collateral, subject to Permitted Liens.


(f)     This Agreement creates in favor of the Agent, on behalf of the Secured
Parties, a valid security interest in the Collateral, subject only to Permitted
Liens securing the payment and performance of the Obligations. Upon making the
filings described in the immediately following paragraph, all security interests
created hereunder in any Collateral which may be perfected by filing Uniform
Commercial Code financing statements shall have been duly perfected. Except for
the filing of the Uniform Commercial Code financing statements referred to in
the immediately following paragraph, the recordation of the Intellectual
Property Security Agreement (as defined in Section 4(p) hereof) with respect to
copyrights and copyright applications in the United States Copyright Office
referred to in paragraph (hh), the execution by all applicable parties and
delivery of deposit account control agreements satisfying the requirements of
Section 9-104(a)(2) of the UCC with respect to each deposit account of the
Debtors, and the delivery of the certificates and other instruments provided in
Section 3, no action is necessary on the date hereof to create, perfect or
protect the security interests created hereunder with respect to Subsidiaries.
Without limiting the generality of the foregoing, with respect to Subsidiaries,
except for the filing of said financing statements, the recordation of said
Intellectual Property Security Agreement, and the execution and delivery of said
deposit account control agreements, no consent of any third parties and no
authorization, approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body is required for (i) the execution,
delivery and performance of this Agreement, (ii) the creation or perfection of
the Security Interests created hereunder in the Collateral or (iii) the
enforcement of the rights of the Agent and the Secured Parties hereunder, except
for those consents and approvals which have already been obtained. The Secured
Parties acknowledge that additional steps may be required to perfect its
security interest in assets on other property or Foreign Subsidiaries located
outside of the United States. Each Subsidiary organized and existing under the
laws of England and Wales will execute an English law floating charge
satisfactory to Agent not later than sixty (60) days after the date of this
Agreement.


(g)     Each Debtor hereby authorizes the Agent to file one or more financing
statements (at the expense of the Debtor) under the UCC necessary or desirable
to perfect the Security Interests granted herein, in each case with the proper
filing and recording agencies in any jurisdiction deemed proper by it.


(h)     The execution, delivery and performance of this Agreement by the Debtors
does not (i) violate any of the provisions of any Organizational Documents of
any Debtor or any judgment, decree, order or award of any court, governmental
body or arbitrator or any applicable law, rule or regulation applicable to any
Debtor or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any material agreement, credit
facility, debt or other instrument (evidencing any Debtor’s debt or otherwise)
or other understanding to which any Debtor is a party or by which any property
or asset of any Debtor is bound or affected. If any, all required consents
(including, without limitation, from stockholders or creditors of any Debtor)
necessary for any Debtor to enter into and perform its obligations hereunder
have been obtained.


(i)     The capital stock and other equity interests listed on Schedule H hereto
(the “Pledged Securities”) represent all of the membership interests, limited
partnership interests, capital stock or other equity interests (as the case may
be) of the Guarantors, and represent all membership interests, limited
partnership interests, capital stock and other equity interests owned, directly
or indirectly, by the Company, provided that Pledged Securities shall not
include any voting stock of any Foreign Subsidiary in excess of sixty five
percent (65%) of the outstanding membership interests, limited partnership
interests, capital stock or other equity interests (as the case may be) of such
Guarantor. All of the Pledged Securities are validly issued, fully paid and
nonassessable, and the Company is the legal and beneficial owner of the Pledged
Securities, free and clear of any lien, security interest or other encumbrance
except for the security interests created by this Agreement and other Permitted
Liens.


(j)     The ownership and other equity interests in partnerships and limited
liability companies (if any) included in the Collateral (the “Pledged
Interests”) by their express terms do not provide that they are securities
governed by Article 8 of the UCC and are not held in a securities account or by
any financial intermediary.


(k)     Except for Permitted Liens, each Debtor shall at all times maintain the
liens and Security Interests provided for hereunder as valid and perfected first
priority liens and security interests in the Collateral in favor of the





--------------------------------------------------------------------------------





Agent, on behalf of the Secured Parties, until this Agreement and the Security
Interest hereunder shall be terminated pursuant to Section 14 hereof. Each
Debtor hereby agrees to defend the same against the claims of any and all
persons and entities. Each Debtor shall safeguard and protect all Collateral for
the account of the Agent on behalf of Secured Parties. Without limiting the
generality of the foregoing, each Debtor shall pay all fees, taxes and other
amounts necessary to maintain the Collateral and the Security Interests
hereunder (other than those fees and taxes that are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP), and each Debtor shall
obtain and furnish to the Agent from time to time, upon demand, such releases
and/or subordinations of claims and liens which may be required to maintain the
priority of the Security Interests hereunder.


(l)     No Debtor will transfer, pledge, hypothecate, encumber, license, sell or
otherwise dispose of any of the Collateral (except for non-exclusive licenses
granted by a Debtor in its ordinary course of business and sales of inventory or
obsolete or worn-out items by a Debtor in its ordinary course of business)
without the prior written consent of the Agent (or, in the event that the Agent
no longer holds any Debentures, the prior written consent of the Majority in
Interest).


(m)    Each Debtor shall keep and preserve its equipment, inventory and other
tangible Collateral (other than obsolete or worn-out items) in good condition,
repair and order and shall not operate or locate any such Collateral (or cause
to be operated or located) in any area excluded from insurance coverage.


(n)    Each Debtor shall maintain with financially sound and reputable insurers,
insurance with respect to the Collateral, including Collateral hereafter
acquired, against loss or damage of the kinds and in the amounts customarily
insured against by entities of established reputation having similar properties
similarly situated and in such amounts as are customarily carried under similar
circumstances by other such entities and otherwise as is prudent for entities
engaged in similar businesses but in any event sufficient to cover the full
replacement cost thereof. Each Debtor shall cause each insurance policy issued
in connection herewith to provide, and shall provide evidence satisfactory to
the Agent it its sole discretion demonstrating, that (a) the Agent will be named
as lender loss payee and additional insured under each such insurance policy;
(b) if such insurance be proposed to be cancelled or materially changed for any
reason whatsoever, such insurer will promptly notify the Agent and such
cancellation or change shall not be effective as to the Agent for at least
thirty (30) days after receipt by the Agent of such notice, unless the effect of
such change is to extend or increase coverage under the policy; and (c) the
Agent will have the right (but no obligation) at its election to remedy any
default in the payment of premiums within thirty (30) days of notice from the
insurer of such default. If no Event of Default (as defined in the Debentures)
exists and if the proceeds arising out of any claim or series of related claims
do not exceed $100,000, loss payments in each instance will be applied by the
applicable Debtor to the repair and/or replacement of property with respect to
which the loss was incurred to the extent reasonably feasible, and any loss
payments or the balance thereof remaining, to the extent not so applied, shall
be payable to the applicable Debtor; provided, however, that payments received
by any Debtor after an Event of Default occurs and is continuing or in excess of
$100,000 for any occurrence or series of related occurrences shall be paid to
the Agent on behalf of the Secured Parties and, if received by such Debtor,
shall be held in trust for the Secured Parties and immediately paid over to the
Agent unless otherwise directed in writing by the Agent. Copies of such policies
or the related certificates, in each case, naming the Agent as lender loss payee
and additional insured shall be delivered to the Agent at least annually and at
the time any new policy of insurance is issued.


(o)     Each Debtor shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Parties promptly, in sufficient detail, of any material
adverse change in the Collateral, and of the occurrence of any event which would
have a material adverse effect on the value of the Collateral or on the Agent’s
security interest therein.


(p)     Each Debtor shall promptly execute and deliver to the Agent such further
deeds, mortgages, assignments, security agreements, financing statements or
other instruments, documents, certificates and assurances and take such further
action as the Agent may from time to time request and may in its sole and
reasonable discretion deem necessary to perfect, protect or enforce the Agent’s
security interest in the Collateral including, without limitation, if
applicable, the execution and delivery of a separate security agreement with
respect to each Debtor’s Intellectual Property (“Intellectual Property Security
Agreement”) in which the Agent, on behalf of the Secured Parties, have been
granted a security interest hereunder, substantially in a form reasonably
acceptable to the Agent, which Intellectual Property Security Agreement, other
than as stated therein, shall be subject to all of the terms and conditions
hereof.


(q)     Each Debtor shall permit the Agent and its representatives and agents to
inspect the Collateral during normal business hours and upon reasonable prior
notice, and to make copies of records pertaining to the Collateral as may be
reasonably requested by the Agent from time to time.





--------------------------------------------------------------------------------







(r)     Each Debtor shall take all steps reasonably necessary to diligently
pursue and seek to preserve, enforce and collect any rights, claims, causes of
action (to the extent that such Debtor determines in its commercially reasonable
discretion that the pursuit of such right, claim or cause of action is
beneficial to such Debtor) and accounts receivable in respect of the Collateral.


(s)     Each Debtor shall promptly notify the Secured Parties in sufficient
detail upon becoming aware of any attachment, garnishment, execution or other
legal process levied against a material portion of the Collateral and of any
other information received by such Debtor that may materially affect the value
of the Collateral, the Security Interest or the rights and remedies of the Agent
or the Secured Parties hereunder.


(t)     All information heretofore, herein or hereafter supplied to the Secured
Parties by or on behalf of any Debtor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.


(u)     Each Debtor was organized and remains organized solely under the laws of
the jurisdiction set forth next to such Debtor’s name in Schedule D attached
hereto, which Schedule D sets forth each Debtor’s actual legal name and
organizational identification number or, if any Debtor does not have an
organizational identification number, states that one does not exist. The
Debtors shall at all times preserve and keep in full force and effect their
respective valid existence and good standing and any rights and franchises
material to its business. No Debtor will (i) change its name, type of
organization, jurisdiction of organization, organizational identification number
(if it has one), legal or corporate structure, or identity, (ii) add any new
fictitious name or D/B/A or (iii) relocate its chief executive office to a new
location unless it provides at least 30 days prior written notice to the Secured
Parties of such change. At the time of such written notification, such Debtor
shall provide any financing statements or fixture filings necessary to perfect
and continue the perfection of the Security Interests granted and evidenced by
this Agreement.


(v)    Except in the ordinary course of business, no Debtor may consign any of
its inventory or sell any of its inventory on bill and hold, sale or return,
sale on approval, or other conditional terms of sale without the consent of the
Agent which shall not be unreasonably withheld.


(w)     (i) no Debtor has any trade names except as set forth on Schedule E
attached hereto; (ii) no Debtor has used any name other than that stated in the
preamble hereto or as set forth on Schedule E for the preceding five years; and
(iii) no entity has merged into any Debtor or been acquired by any Debtor within
the past five years except as set forth on Schedule E.


(x)     Each Debtor, in its capacity as issuer, hereby agrees to comply with any
and all orders and instructions of Agent regarding the Pledged Interests
consistent with the terms of this Agreement without the further consent of any
Debtor as contemplated by Section 8-106 (or any successor section) of the UCC.
Further, each Debtor agrees that it shall not enter into a similar agreement
with respect to the Pledged Interests (or one that would confer “control” within
the meaning of Article 8 of the UCC) with any other person or entity.
(y)    Each Debtor shall cause all tangible chattel paper constituting
Collateral to be delivered to the Agent, or, if such delivery is not possible,
then to cause such tangible chattel paper to contain a legend noting that it is
subject to the security interest created by this Agreement. To the extent that
any Collateral consists of electronic chattel paper, the applicable Debtor shall
cause the underlying chattel paper to be marked and maintained in accordance
with of Section 9-105 of the UCC (or successor section thereto).


(z)    If there is any investment property or deposit accounts included as
Collateral that can be perfected by “control” through a deposit account control
agreement, the applicable Debtor shall cause such a deposit account control
agreement, in form and substance in each case satisfactory to the Agent, to be
entered into and delivered to the Agent for the benefit of the Secured Parties
as of the Closing Date or such later date as the Agent may direct the applicable
Debtor.


(aa)     To the extent that any Collateral consists of letter-of-credit rights,
the applicable Debtor shall cause the issuer of each underlying letter of credit
to consent to an assignment of the proceeds thereof to the Secured Parties.


(bb)     To the extent that any Collateral is in the possession of any third
party, the applicable Debtor shall join with the Agent in notifying such third
party of the Secured Parties’ security interest in such Collateral and shall use
its best efforts to obtain an acknowledgement and agreement from such third
party with respect to the Collateral, in form and substance reasonably
satisfactory to the Agent.







--------------------------------------------------------------------------------





(cc)    If any Debtor shall at any time hold or acquire a commercial tort claim
in an amount in excess of $40,000, such Debtor shall promptly notify the Agent
in a writing signed by such Debtor of the particulars thereof and grant to the
Agent, on behalf of the Secured Parties, in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance satisfactory to the Agent.


(dd)    Following the date hereof, each Debtor shall cause each new subsidiary
of such Debtor to become a party hereto (an “Additional Debtor”) within three
(3) Business Days of the acquisition or formation of such new subsidiary by
executing and delivering an Additional Debtor Joinder in substantially the form
of Annex A attached hereto. Concurrent therewith, the Additional Debtor shall
deliver replacement schedules for, or supplements to all other Schedules to (or
referred to in) this Agreement, as applicable, which replacement schedules shall
supersede, or supplements shall modify, the Schedules then in effect. The
Additional Debtor shall also deliver such opinions of counsel, authorizing
resolutions, good standing certificates, incumbency certificates, organizational
documents and other information and documentation as the Agent may reasonably
request. Upon delivery of the foregoing to the Agent, the Additional Debtor
shall be and become a party to this Agreement with the same rights and
obligations as the Debtors, for all purposes hereof as fully and to the same
extent as if it were an original signatory hereto and shall be deemed to have
made the representations, warranties and covenants set forth herein as of the
date of execution and delivery of such Additional Debtor Joinder, and all
references herein to the “Debtors” shall be deemed to include each Additional
Debtor.


(ee)     Each Debtor shall vote the Pledged Securities to comply with the
covenants and agreements set forth herein and in the Transaction Documents.


(ff)    Each Debtor shall register the pledge of the applicable Pledged
Securities on the books of such Debtor. Each Debtor shall notify each issuer of
Pledged Securities to register the pledge of the applicable Pledged Securities
in the name of the Secured Parties on the books of such issuer. Further, except
with respect to certificated securities delivered to the Agent, the applicable
Debtor shall deliver to Agent an acknowledgement of pledge (which, where
appropriate, shall comply with the requirements of the relevant UCC with respect
to perfection by registration) signed by the issuer of the applicable Pledged
Securities, which acknowledgement shall confirm that: (a) it has registered the
pledge on its books and records; and (b) at any time directed by Agent during
the continuation of an Event of Default, such issuer will transfer the record
ownership of such Pledged Securities into the name of any designee of Agent,
will take such steps as may be necessary to effect the transfer, and will comply
with all other instructions of Agent regarding such Pledged Securities without
the further consent of the applicable Debtor.


(gg)     In the event that, upon an occurrence of an Event of Default, Agent
shall sell all or any of the Pledged Securities to another party or parties
(herein called the “Transferee”) or shall purchase or retain all or any of the
Pledged Securities, each Debtor shall, to the extent applicable: (i) deliver to
Agent or the Transferee, as the case may be, the articles of incorporation,
bylaws, minute books, stock certificate books, corporate seals, deeds, leases,
indentures, agreements, evidences of indebtedness, books of account, financial
records and all other Organizational Documents and records of the Debtors and
their direct and indirect subsidiaries; (ii) use its best efforts to obtain
resignations of the persons then serving as officers and directors of the
Debtors and their direct and indirect subsidiaries, if so requested; and (iii)
use its best efforts to obtain any approvals that are required by any
governmental or regulatory body in order to permit the sale of the Pledged
Securities to the Transferee or the purchase or retention of the Pledged
Securities by Agent and allow the Transferee or Agent to continue the business
of the Debtors and their direct and indirect subsidiaries.
(hh)    Without limiting the generality of the other obligations of the Debtors
hereunder, each Debtor shall promptly (i) cause to be registered at the United
States Copyright Office all of its material copyrights, (ii) provide any
requested documents and information and carry out any actions in connection with
recording of the security interest contemplated hereby with respect to all
Intellectual Property at the United States Copyright Office or United States
Patent and Trademark Office, and (iii) give the Agent notice whenever it
acquires (whether absolutely or by license) or creates any additional material
Intellectual Property.


(ii)    Each Debtor will from time to time, at the joint and several expense of
the Debtors, promptly execute and deliver all such further instruments and
documents, and take all such further action as may be necessary or desirable, or
as the Agent may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable the
Agent, for the benefit of the Secured Parties, to exercise and enforce the
rights and remedies hereunder and with respect to any Collateral or to otherwise
carry out the purposes of this Agreement.


(jj)    As of the date hereof, Schedule F attached hereto lists all of the
patents, patent applications, trademarks, trademark applications, registered
copyrights, and domain names owned by any of the Debtors as of the date hereof.
As of the date hereof, Schedule F lists all material licenses in favor of any
Debtor for the use of any patents, trademarks,





--------------------------------------------------------------------------------





copyrights and domain names as of the date hereof. All material patents and
trademarks of the Debtors have been duly recorded at the United States Patent
and Trademark Office and all material copyrights of the Debtors have been duly
recorded at the United States Copyright Office.


(kk)    As of the date hereof, except as set forth on Schedule G attached
hereto, none of the account debtors or other persons or entities obligated on
any of the Collateral is a governmental authority covered by the Federal
Assignment of Claims Act or any similar federal, state or local statute or rule
in respect of such Collateral. Each Debtor shall immediately provide written
notice to the Agent of any and all accounts which arise out of contracts with
any governmental authority and, to the extent necessary to perfect or continue
the perfected status of the Security Interests in such accounts and proceeds
thereof, shall execute and deliver to the Agent an assignment of claims for such
accounts and cooperate with the Agent in taking any other steps required, in its
judgment, under the Federal Assignment of Claims Act or any similar federal,
state or local statute or rule to perfect or continue the perfected status of
the Security Interests in such accounts and proceeds thereof.


(ll)    Until the Obligations shall have been paid and performed in full, each
Debtor covenants that it shall promptly, in no event later than three (3)
Business Days following the formation or acquisition thereof, direct any direct
or indirect subsidiary of such Debtor formed or acquired after the date hereof
to be joined to the Subsidiary Guarantee as a Guarantor in accordance with the
terms thereof.


(mm)    To the extent not prohibited by applicable law, Debtors shall make
commercially reasonable efforts to obtain the consents necessary to grant an
assignment of, and security interest in, each Excluded Contract. In the event
that any consent is so obtained, such contract shall immediately cease to be an
Excluded Contract and shall be subject to the Security Interests granted herein.


5.    Effect of Pledge on Certain Rights. If any of the Collateral subject to
this Agreement consists of nonvoting equity or ownership interests (regardless
of class, designation, preference or rights) that may be converted into voting
equity or ownership interests upon the occurrence of certain events (including,
without limitation, upon the transfer of all or any of the other stock or assets
of the issuer), it is agreed that the pledge of such equity or ownership
interests pursuant to this Agreement or the enforcement of any of Agent’s rights
hereunder shall not be deemed to be the type of event which would trigger such
conversion rights notwithstanding any provisions in the Organizational Documents
or agreements to which any Debtor is subject or to which any Debtor is party.


6.     Defaults. The following events shall be “Events of Default”:


(a) The occurrence of an Event of Default (as defined in the Debentures) under
the Debentures;


(b) Any representation or warranty of any Debtor in this Agreement shall prove
to have been incorrect in any material respect when made;


(c) The failure by any Debtor to observe or perform any of its obligations
hereunder (other than a failure which would otherwise constitute a default under
this Section 6) for ten (10) Trading Days after delivery to such Debtor of
notice of such failure by or on behalf of a Secured Party unless such default is
capable of cure but cannot be cured within such time frame and such Debtor is
using best efforts to cure same in a timely fashion; or


(d) Any provision of this Agreement shall at any time for any reason be declared
to be null and void, or the validity or enforceability thereof shall be
contested by any Debtor, or a proceeding shall be commenced by any Debtor, or by
any governmental authority having jurisdiction over any Debtor, seeking to
establish the invalidity or unenforceability thereof, or any Debtor shall deny
that any Debtor has any liability or obligation purported to be created under
this Agreement.


7.     Duty To Hold In Trust.


(a)    Upon the occurrence of any Event of Default and at any time during the
continuation thereof, each Debtor shall, upon receipt of any revenue, income,
dividend, interest or other sums subject to the Security Interests, whether
payable pursuant to the Debentures or otherwise, or of any check, draft, note,
trade acceptance or other instrument evidencing an obligation to pay any such
sum, hold the same in trust for the Agent for the benefit of the Secured Parties
and shall forthwith endorse and transfer any such sums or instruments, or both,
to the Agent for the benefit of the Secured Parties pro-rata in proportion to
their respective then-currently outstanding principal amount of Debentures for
application





--------------------------------------------------------------------------------





to the satisfaction of the Obligations (and if any Debenture is not outstanding,
pro-rata in proportion to the initial purchases of the remaining Debentures).


(b)    If any Debtor shall become entitled to receive or shall receive any
securities or other property (including, without limitation, shares of Pledged
Securities or instruments representing Pledged Securities acquired after the
date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of such Debtor or any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), such Debtor agrees to (i) accept the same as the agent of the
Secured Parties; (ii) hold the same in trust for the Agent for the benefit of
the Secured Parties; and (iii) to deliver any and all certificates or
instruments evidencing the same to Agent on or before the close of business on
the fifth Business Day following the receipt thereof by such Debtor, in the
exact form received together with the Necessary Endorsements, to be held by
Agent subject to the terms of this Agreement as Collateral.


8.     Rights and Remedies Upon Default.


(a)    Upon the occurrence of any Event of Default and at any time during the
continuation thereof, the Agent, for the benefit of the Secured Parties, shall
have the right to exercise all of the remedies conferred hereunder and under the
Debentures, and the Agent shall have all the rights and remedies of a secured
party under the UCC. Without limitation, the Agent, for the benefit of the
Secured Parties, shall have the following rights and powers:


(i) The Agent shall have the right to take possession of the Collateral and, for
that purpose, enter, with the aid and assistance of any person, any premises
where the Collateral, or any part thereof, is or may be placed and remove the
same, and each Debtor shall assemble the Collateral and make it available to the
Agent at places which the Agent shall reasonably select, whether at such
Debtor’s premises or elsewhere, and make available to the Agent, without rent,
all of such Debtor’s respective premises and facilities for the purpose of the
Agent taking possession of, removing or putting the Collateral in saleable or
disposable form.


(ii)    Upon notice to the Debtors by Agent, all rights of each Debtor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise and all rights of each Debtor to receive the dividends and
interest which it would otherwise be authorized to receive and retain, shall
cease. Upon such notice, Agent shall have the right to receive, for the benefit
of the Secured Parties, any interest, cash dividends or other payments on the
Collateral and, at the option of Agent, to exercise in such Agent’s discretion
all voting rights pertaining thereto. Without limiting the generality of the
foregoing, Agent shall have the right (but not the obligation) to exercise all
rights with respect to the Collateral as it were the sole and absolute owner
thereof, including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or any Debtor or any of its direct or indirect
subsidiaries.


(iii) The Agent shall have the right to operate the business of each Debtor
using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Agent may deem commercially reasonable, all without
(except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to any Debtor or right of redemption of a
Debtor, which are hereby expressly waived. Upon each such sale, lease,
assignment or other transfer of Collateral, the Agent, for the benefit of the
Secured Parties, may, unless prohibited by applicable law which cannot be
waived, purchase all or any part of the Collateral being sold, free from and
discharged of all trusts, claims, right of redemption and equities of any
Debtor, which are hereby waived and released. The Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.


(iv)    The Agent shall have the right (but not the obligation) to notify any
account debtors and any obligors under instruments or accounts to make payments
directly to the Agent, on behalf of the Secured Parties, and to enforce the
Debtors’ rights against such account debtors and obligors.







--------------------------------------------------------------------------------





(v)    The Agent, for the benefit of the Secured Parties, may (but is not
obligated to) direct any financial intermediary or any other person or entity
holding any investment property to transfer the same to the Agent, on behalf of
the Secured Parties, or its designee.


(vi)    The Agent may (but is not obligated to) transfer any or all Intellectual
Property registered in the name of any Debtor at the United States Patent and
Trademark Office and/or Copyright Office into the name of the Secured Parties or
any designee or any purchaser of any Collateral.


(b)    The Agent shall comply with any applicable law in connection with a
disposition of Collateral and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
The Agent may sell the Collateral without giving any warranties and may
specifically disclaim such warranties. If the Agent sells any of the Collateral
on credit, the Debtors will only be credited with payments actually made by the
purchaser. In addition, each Debtor waives any and all rights that it may have
to a judicial hearing in advance of the enforcement of any of the Agent’s rights
and remedies hereunder, including, without limitation, its right following an
Event of Default to take immediate possession of the Collateral and to exercise
its rights and remedies with respect thereto.
(c)    For the purpose of enabling the Agent to further exercise rights and
remedies under this Section 8 or elsewhere provided by agreement or applicable
law, each Debtor hereby grants to the Agent, for the benefit of the Agent and
the Secured Parties, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Debtor) to use, license or
sublicense following an Event of Default, any Intellectual Property now owned or
hereafter acquired by such Debtor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.


9.     Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder or from payments made on account of any
insurance policy insuring any portion of the Collateral shall be applied first,
to the expenses of retaking, holding, storing, processing and preparing for
sale, selling, and the like (including, without limitation, any taxes, fees and
other costs incurred in connection therewith) of the Collateral, to the
reasonable attorneys’ fees and expenses incurred by the Agent in enforcing the
Secured Parties’ rights hereunder and in connection with collecting, storing and
disposing of the Collateral, and then to satisfaction of the Obligations pro
rata among the Secured Parties (based on then-outstanding principal amounts of
Debentures at the time of any such determination), and to the payment of any
other amounts required by applicable law, after which the Secured Parties shall
pay to the applicable Debtor any surplus proceeds. If, upon the sale, license or
other disposition of the Collateral, the proceeds thereof are insufficient to
pay all amounts to which the Secured Parties are legally entitled, the Debtors
will be liable for the deficiency, together with interest thereon, at the rate
of 18% per annum or the lesser amount permitted by applicable law (the “Default
Rate”), and the reasonable fees of any attorneys employed by the Secured Parties
to collect such deficiency. To the extent permitted by applicable law, each
Debtor waives all claims, damages and demands against the Secured Parties
arising out of the repossession, removal, retention or sale of the Collateral,
unless due solely to the gross negligence or willful misconduct of the Secured
Parties as determined by a final judgment (not subject to further appeal) of a
court of competent jurisdiction.


10.    Securities Law Provision. Each Debtor recognizes that Agent may be
limited in its ability to effect a sale to the public of all or part of the
Pledged Securities by reason of certain prohibitions in the Securities Act of
1933, as amended, or other federal or state securities laws (collectively, the
“Securities Laws”), and may be compelled to resort to one or more sales to a
restricted group of purchasers who may be required to agree to acquire the
Pledged Securities for their own account, for investment and not with a view to
the distribution or resale thereof. Each Debtor agrees that sales so made may be
at prices and on terms less favorable than if the Pledged Securities were sold
to the public, and that Agent has no obligation to delay the sale of any Pledged
Securities for the period of time necessary to register the Pledged Securities
for sale to the public under the Securities Laws. Each Debtor shall cooperate
with Agent in its attempt to satisfy any requirements under the Securities Laws
(including, without limitation, registration thereunder if requested by Agent)
applicable to the sale of the Pledged Securities by Agent.
11.     Costs and Expenses. The Debtors shall pay all other claims and charges
which in the reasonable opinion of the Agent is reasonably likely to prejudice,
imperil or otherwise affect the Collateral or the Security Interests therein.
The Debtors will also, upon demand, pay to the Agent the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, which the Agent, for the benefit of the Secured
Parties, may incur in connection with the protection, satisfaction, foreclosure,
collection or enforcement of the Security Interest and the administration,
continuance, amendment or enforcement of this Agreement and pay to the Agent the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, which the Agent, for the
benefit of the Secured Parties, and the Secured Parties may incur in connection
with (i) the enforcement of this Agreement, (ii) the custody or preservation of,
or the sale of, collection from, or other realization upon, any of the
Collateral, or (iii) the exercise or enforcement of any of the





--------------------------------------------------------------------------------





rights of the Secured Parties under the Debentures. Until so paid, any fees
payable hereunder shall be added to the principal amount of the Debentures and
shall bear interest at the Default Rate.


12.     Responsibility for Collateral. The Debtors assume all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the foregoing, (a) neither the Agent nor any Secured
Party (i) has any duty (either before or after an Event of Default) to collect
any amounts in respect of the Collateral or to preserve any rights relating to
the Collateral, or (ii) has any obligation to clean-up or otherwise prepare the
Collateral for sale, and (b) each Debtor shall remain obligated and liable under
each contract or agreement included in the Collateral to be observed or
performed by such Debtor thereunder. Neither the Agent nor any Secured Party
shall have any obligation or liability under any such contract or agreement by
reason of or arising out of this Agreement or the receipt by the Agent or any
Secured Party of any payment relating to any of the Collateral, nor shall the
Agent or any Secured Party be obligated in any manner to perform any of the
obligations of any Debtor under or pursuant to any such contract or agreement,
to make inquiry as to the nature or sufficiency of any payment received by the
Agent or any Secured Party in respect of the Collateral or as to the sufficiency
of any performance by any party under any such contract or agreement, to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to the Agent or to which
the Agent or any Secured Party may be entitled at any time or times.


13.     Security Interests Absolute. All rights of the Secured Parties and all
obligations of the Debtors hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Debentures or any agreement entered into in connection with the foregoing,
or any portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Debentures or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guarantee, or any other security, for all or any of the
Obligations; (d) any action by the Secured Parties to obtain, adjust, settle and
cancel in their sole discretion any insurance claims or matters made or arising
in connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to a Debtor, or a
discharge of all or any part of the Security Interests granted hereby. Until the
Obligations shall have been paid and performed in full, the rights of the
Secured Parties shall continue even if the Obligations are barred for any
reason, including, without limitation, the running of the statute of limitations
or bankruptcy of a Debtor or any other person liable for any Obligations. Each
Debtor expressly waives presentment, protest, notice of protest, demand, notice
of nonpayment and demand for performance. In the event that at any time any
transfer of any Collateral or any payment received by the Secured Parties
hereunder shall be deemed by final order of a court of competent jurisdiction to
have been a voidable preference or fraudulent conveyance under the bankruptcy or
insolvency laws of the United States, or shall be deemed to be otherwise due to
any party other than the Secured Parties, then, in any such event, each Debtor’s
obligations hereunder shall survive cancellation of this Agreement, and shall
not be discharged or satisfied by any prior payment thereof and/or cancellation
of this Agreement, but shall remain a valid and binding obligation enforceable
in accordance with the terms and provisions hereof. Each Debtor waives all right
to require the Secured Parties to proceed against any other person or entity or
to apply any Collateral which the Secured Parties may hold at any time, or to
marshal assets, or to pursue any other remedy. Each Debtor waives any defense
arising by reason of the application of the statute of limitations to any
obligation secured hereby.


14.     Term of Agreement. This Agreement and the Security Interests shall
terminate on the date on which all payments under the Debentures have been
indefeasibly paid in full and all other Obligations have been paid or
discharged; provided, however, that all indemnities of the Debtors contained in
this Agreement (including, without limitation, Annex B hereto) shall survive and
remain operative and in full force and effect regardless of the termination of
this Agreement.


15.     Power of Attorney; Further Assurances.


(a)     Each Debtor authorizes the Agent, and does hereby make, constitute and
appoint the Agent and its officers, agents, successors or assigns with full
power of substitution, as such Debtor’s true and lawful attorney-in-fact, with
power, in the name of the Agent or such Debtor, to, after the occurrence and
during the continuance of an Event of Default, (i) endorse any note, checks,
drafts, money orders or other instruments of payment (including payments payable
under or in respect of any policy of insurance) in respect of the Collateral
that may come into possession of the Agent; (ii) to sign and endorse any
invoice, freight or express bill, bill of lading, storage or warehouse receipts,
drafts against debtors, assignments, verifications and notices in connection
with accounts, and other documents relating to the Collateral; (iii) to pay or
discharge taxes, liens, security interests or other encumbrances at any time
levied or placed on or threatened against the Collateral; (iv) to demand,
collect, receipt for, compromise, settle and sue for monies due in respect of
the Collateral; (v) to transfer any Intellectual Property or provide licenses
respecting any Intellectual Property; and (vi) generally, at the option of the
Agent, and at the expense of the Debtors, at any time, or from time to time, to
execute and





--------------------------------------------------------------------------------





deliver any and all documents and instruments and to do all acts and things
which the Agent deems necessary to protect, preserve and realize upon the
Collateral and the Security Interests granted therein in order to effect the
intent of this Agreement and the Debentures all as fully and effectually as the
Debtors might or could do, and each Debtor hereby ratifies all that said
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney is coupled with an interest and shall be irrevocable for the term of
this Agreement and thereafter as long as any of the Obligations shall be
outstanding. The designation set forth herein shall be deemed to amend and
supersede any inconsistent provision in the Organizational Documents or other
documents or agreements to which any Debtor is subject or to which any Debtor is
a party. Without limiting the generality of the foregoing, after the occurrence
and during the continuance of an Event of Default, the Agent is specifically
authorized to execute and file any applications for or instruments of transfer
and assignment of any patents, trademarks, copyrights or other Intellectual
Property with the United States Patent and Trademark Office and the United
States Copyright Office.


(b)     On a continuing basis, each Debtor will take all such action as may
reasonably be deemed necessary or advisable, or as reasonably requested by the
Agent, to perfect the Security Interests granted hereunder and otherwise to
carry out the intent and purposes of this Agreement, or for assuring and
confirming to the Agent the grant or perfection of a perfected security interest
in all the Collateral under the UCC.


16.     Notices. All notices, requests, demands and other communications
hereunder shall be subject to the notice provision of the Purchase Agreement and
sent to the address of the applicable Purchaser and Company set forth therein,
or, with respect to the Agent, to the address set forth on Annex B hereto.


17.     Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Agent shall have the right, in its sole discretion, to pursue, relinquish,
subordinate, modify or take any other action with respect thereto, without in
any way modifying or affecting any of the Secured Parties’ rights and remedies
hereunder.


18.     Appointment of Agent. The Secured Parties hereby appoint JGB Collateral,
LLC to act as their agent for purposes of exercising any and all rights and
remedies of the Secured Parties hereunder and under the other Transaction
Documents. The Agent shall have the rights, responsibilities and immunities set
forth in Annex B hereto.
 
19.     Miscellaneous.


(a)     No course of dealing between the Debtors and the Secured Parties, nor
any failure to exercise, nor any delay in exercising, on the part of the Secured
Parties, any right, power or privilege hereunder or under the Debentures shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.


(b)     All of the rights and remedies of the Agent, on behalf of the Secured
Parties, with respect to the Collateral, whether established hereby or by the
Debentures or by any other agreements, instruments or documents or by law shall
be cumulative and may be exercised singly or concurrently.


(c)     This Agreement, together with the exhibits and schedules hereto, contain
the entire understanding of the parties with respect to the subject matter
hereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into this Agreement and the exhibits and schedules hereto. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Debtors and the Agent
(or, in the event that the Agent no longer holds any Debentures, in a written
instrument signed by the Debtors and the Majority in Interest), or, in the case
of a waiver, by the party against whom enforcement of any such waived provision
is sought.


(d)     If any term, provision, covenant or restriction of this Agreement is
held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.


(e)     No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other





--------------------------------------------------------------------------------





provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right.


(f)     This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and permitted assigns. The Company and the
Guarantors may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Secured Party and any assignment in
contravention herewith shall be null and void. Any Secured Party may assign any
or all of its rights under this Agreement to any Person to whom such Secured
Party assigns or transfers any Obligations, provided such transferee agrees in
writing to be bound, with respect to the transferred Obligations, by the
provisions of this Agreement that apply to the “Secured Parties”.


(g)     Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.


(h)     Except to the extent mandatorily governed by the jurisdiction or situs
where the Collateral is located, all questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Except
to the extent mandatorily governed by the jurisdiction or situs where the
Collateral is located, each party hereto agrees that all proceedings concerning
the interpretations, enforcement and defense of the transactions contemplated by
this Agreement and the Debentures (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York, Borough of Manhattan. Except to the
extent mandatorily governed by the jurisdiction or situs where the Collateral is
located, each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under the Purchase Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.


(i)     This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.


(j)    All Debtors shall jointly and severally be liable for the obligations of
each Debtor to the Secured Parties hereunder.


(k)    Each Debtor shall indemnify, reimburse and hold harmless the Agent and
the Secured Parties and their respective partners, members, shareholders,
officers, directors, employees and agents (and any other persons with other
titles that have similar functions) (collectively, “Indemnitees”) from and
against any and all losses, claims, liabilities, damages, penalties, suits,
costs and expenses, of any kind or nature, (including fees relating to the cost
of investigating and defending any of the foregoing) imposed on, incurred by or
asserted against such Indemnitee in any way related to or arising from or
alleged to arise from this Agreement or the Collateral, except any such losses,
claims, liabilities, damages, penalties, suits, costs and expenses which result
from the gross negligence or willful misconduct of the Indemnitee as determined
by a final, nonappealable decision of a court of competent jurisdiction. This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in the Debentures, the Purchase Agreement or any other
agreement, instrument or other document executed or delivered in connection
herewith or therewith.


(l)    Nothing in this Agreement shall be construed to subject Agent or any
Secured Party to liability as a partner in any Debtor or any if its direct or
indirect subsidiaries that is a partnership or as a member in any Debtor or any
of its direct or indirect subsidiaries that is a limited liability company, nor
shall Agent or any Secured Party be deemed to have assumed any obligations under
any partnership agreement or limited liability company agreement, as applicable,





--------------------------------------------------------------------------------





of any such Debtor or any of its direct or indirect subsidiaries or otherwise,
unless and until any such Secured Party exercises its right to be substituted
for such Debtor as a partner or member, as applicable, pursuant hereto.


(m)     To the extent that the grant of the security interest in the Collateral
and the enforcement of the terms hereof require the consent, approval or action
of any partner or member, as applicable, of any Debtor or any direct or indirect
subsidiary of any Debtor or compliance with any provisions of any of the
Organizational Documents, the Debtors hereby grant such consent and approval and
waive any such noncompliance with the terms of said documents.


[SIGNATURE PAGES FOLLOW]
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.


pledgors:


JRJR33, inc.


           /s/ John Rochon, Jr.




AGEL AGILITY, LLC


           /s/ John Rochon, Jr.
By:__________________________________
      Name: John Rochon, Jr.
      Title: Chief Financial Officer
By:__________________________________
      Name: John Rochon, Jr.
      Title: Chief Executive Officer
AGEL ENTERPRISES, INC.


           /s/ John Rochon, Jr.
BETTERWARE LIMITED


           /s/ John Rochon, Jr.
By:__________________________________
      Name: John Rochon, Jr.
      Title: Chief Executive Officer
By:__________________________________
      Name: John Rochon, Jr.
      Title: Chief Executive Officer
CVSL TBT LLC


           /s/ John Rochon, Jr.
HAPPENINGS COMMUNICATIONS GROUP, INC.
           /s/ John P. Rochon
By:__________________________________
      Name: John Rochon, Jr.
      Title: Chief Executive Officer
By:__________________________________
      Name: John P. Rochon
      Title: Chief Executive Officer
KLEENEZE LIMITED


           /s/ John Rochon
My Secret Kitchen Ltd.


           /s/ John Rochon, Jr.
By:__________________________________
      Name: John Rochon, Jr.
      Title: Chief Executive Officer
By:__________________________________
      Name: John Rochon, Jr.
      Title: Chief Executive Officer
Paperly, Inc.


           /s/ John Rochon, Jr.
Spice Jazz LLC


           /s/ John Rochon, Jr.
By:__________________________________
      Name: John Rochon, Jr.
      Title: Chief Executive Officer
By:__________________________________
      Name: John Rochon, Jr.
      Title: Chief Executive Officer






--------------------------------------------------------------------------------





Stanley House Distribution Limited


           /s/ John Rochon, Jr.
The Longaberger Company




           /s/ John Rochon, Jr.
By:__________________________________
      Name: John Rochon, Jr.
      Title: Chief Executive Officer






By:__________________________________
      Name: John Rochon, Jr.
      Title: Chief Executive Officer
TMRCL Holding Company


           /s/ John Rochon, Jr.
TMRCL Holding LLC


           /s/ John Rochon, Jr.
By:__________________________________
      Name: John Rochon, Jr.
      Title: Chief Executive Officer
By:__________________________________
      Name: John Rochon, Jr.
      Title: Chief Executive Officer
Uppercase Acquisition, Inc.


           /s/ John Rochon, Jr.
 
By:__________________________________
      Name: John Rochon, Jr.
      Title: Chief Executive Officer
 



[SIGNATURE PAGE TO SECURITY AGREEMENT]


AGENT:


JGB COLLATERAL, LLC
   /s/ Brett Cohen
 
By:__________________________________
      Name: Brett Cohen
      Title: President
 



    


[SIGNATURE PAGE TO SECURITY AGREEMENT]
    





--------------------------------------------------------------------------------





    
Name of Investing Entities:                     
Signature of Authorized Signatory of Investing Entities:
                        Name of Authorized Signatory: Brett
Cohen                            
Title of Authorized Signatory: President                            
    








                               


SCHEDULE A


Principal Place of Business of Debtors:


Locations Where Collateral is Located or Stored:




SCHEDULE B
Existing Liens, security interests, encumbrances rights or claims against the
Collateral






SCHEDULE C
Existing Security Filings






SCHEDULE D
Legal Names, Jurisdiction of Incorporation and Organizational Identification
Numbers






SCHEDULE E
Trade Names; Mergers and Acquisitions






SCHEDULE F
Intellectual Property






SCHEDULE G
Account Debtors






SCHEDULE H
Pledged Securities




SCHEDULE I
Excluded Contracts





--------------------------------------------------------------------------------





 




ANNEX A
to
SECURITY
AGREEMENT


FORM OF ADDITIONAL DEBTOR JOINDER


Security Agreement dated as of October 19, 2017 made by
JRjr33, Inc.
and its subsidiaries party thereto from time to time, as Debtors
to and in favor of
the Secured Parties identified therein (the “Security Agreement”)


Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.


The undersigned hereby agrees that upon delivery of this Additional Debtor
Joinder to the Secured Parties referred to above, the undersigned shall (a) be
an Additional Debtor under the Security Agreement, (b) have all the rights and
obligations of a Debtor under the Security Agreement as fully and to the same
extent as if the undersigned was an original signatory thereto and (c) be deemed
to have made the representations and warranties set forth therein as of the date
of execution and delivery of this Additional Debtor Joinder. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY GRANTS TO THE
SECURED PARTIES A SECURITY INTEREST IN THE COLLATERAL AS MORE FULLY SET FORTH IN
THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE WAIVER OF JURY TRIAL
PROVISIONS SET FORTH THEREIN.


Attached hereto are supplemental and/or replacement Schedules to the Security
Agreement, as applicable.


An executed copy of this Joinder shall be delivered to the Secured Parties, and
the Secured Parties may rely on the matters set forth herein on or after the
date hereof. This Joinder shall not be modified, amended or terminated without
the prior written consent of the Secured Parties.


    
IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed in
the name and on behalf of the undersigned.


[Name of Additional Debtor]


By:                            
Name:
Title:


Address:










Dated:            


ANNEX B
to
SECURITY
AGREEMENT


THE AGENT







--------------------------------------------------------------------------------





1. Appointment. The Secured Parties (all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided in the Security
Agreement to which this Annex B is attached (as may be amended, restated or
otherwise modified, the “Agreement”)), by their acceptance of the benefits of
the Agreement, hereby designate JGB Collateral, LLC (“Agent”) as the Agent to
act as specified herein and in the Agreement. Each Secured Party shall be deemed
irrevocably to authorize the Agent to take such action on its behalf under the
provisions of the Agreement and any other Transaction Document (as such term is
defined in the Purchase Agreement) and to exercise such powers and to perform
such duties hereunder and thereunder as are specifically delegated to or
required of the Agent by the terms hereof and thereof and such other powers as
are reasonably incidental thereto. The Agent may perform any of its duties
hereunder by or through its agents or employees.


2. Nature of Duties. The Agent shall have no duties or responsibilities except
those expressly set forth in the Agreement and the other Transaction Documents.
Neither the Agent nor any of its partners, members, shareholders, officers,
directors, employees or agents shall be liable for any action taken or omitted
by it as such under the Agreement or hereunder or in connection herewith or
therewith, be responsible for the consequence of any oversight or error of
judgment or answerable for any loss, unless caused solely by its or their gross
negligence or willful misconduct as determined by a final judgment (not subject
to further appeal) of a court of competent jurisdiction. The duties of the Agent
shall be mechanical and administrative in nature; the Agent shall not have by
reason of the Agreement or any other Transaction Document a fiduciary
relationship in respect of any Debtor or any Secured Party and nothing in the
Agreement or any other Transaction Document, expressed or implied, is intended
to or shall be so construed as to impose upon the Agent any obligations in
respect of the Agreement or any other Transaction Document except as expressly
set forth herein and therein.


3. Lack of Reliance on the Agent. Independently and without reliance upon the
Agent, each Secured Party, to the extent it deems appropriate, has made and
shall continue to make (i) its own independent investigation of the financial
condition and affairs of the Company and its subsidiaries in connection with
such Secured Party’s investment in the Debtors, the creation and continuance of
the Obligations, the transactions contemplated by the Transaction Documents, and
the taking or not taking of any action in connection therewith, and (ii) its own
appraisal of the creditworthiness of the Company and its subsidiaries, and of
the value of the Collateral from time to time, and the Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Secured Party with any credit, market or other information with respect thereto,
whether coming into its possession before any Obligations are incurred or at any
time or times thereafter. The Agent shall not be responsible to the Debtors or
any Secured Party for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Agreement or any other Transaction Document, or for the financial condition of
the Debtors or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Agreement or any other Transaction Document, or
the financial condition of the Debtors, or the value of any of the Collateral,
or the existence or possible existence of any default or Event of Default under
the Agreement, the Debentures or any of the other Transaction Documents.


4. Certain Rights of the Agent. The Agent shall have the right to take any
action with respect to the Collateral, on behalf of all of the Secured Parties.
To the extent practical, the Agent shall request instructions from the Secured
Parties with respect to any material act or action (including failure to act) in
connection with the Agreement or any other Transaction Document, and shall be
entitled to act or refrain from acting in accordance with the instructions of a
Majority in Interest; if such instructions are not provided despite the Agent’s
request therefor, the Agent shall be entitled to refrain from such act or taking
such action, and if such action is taken, shall be entitled to appropriate
indemnification from the Secured Parties in respect of actions to be taken by
the Agent and the Agent shall not incur liability to any person or entity by
reason of so acting or refraining. Without limiting the foregoing, (a) no
Secured Party shall have any right of action whatsoever against the Agent as a
result of the Agent acting or refraining from acting hereunder in accordance
with the terms of the Agreement or any other Transaction Document, and the
Debtors shall have no right to question or challenge the authority of, or the
instructions given to, the Agent pursuant to the foregoing and (b) the Agent
shall not be required to take any action which the Agent believes (i) could
reasonably be expected to expose it to personal liability or (ii) is contrary to
this Agreement, the Transaction Documents or applicable law.


5. Reliance. The Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, statement, certificate, telex,
teletype or telecopier message, cablegram, radiogram, order or other document or
telephone message signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to the Agreement and the other
Transaction Documents and its duties thereunder, upon advice of counsel selected
by it and upon all other matters pertaining to this Agreement and the other
Transaction Documents and its duties thereunder, upon advice of other experts
selected by it. Anything to the contrary notwithstanding, the Agent shall have
no obligation whatsoever to any Secured Party to assure that the Collateral
exists or is owned by the Debtors or is cared for, protected or insured or that
the liens granted pursuant to the Agreement have been properly or sufficiently
or lawfully created, perfected, or enforced or are entitled to any particular
priority.







--------------------------------------------------------------------------------





6. Indemnification. To the extent that the Agent is not reimbursed and
indemnified by the Debtors, the Secured Parties will jointly and severally
reimburse and indemnify the Agent, in proportion to their initially purchased
respective principal amounts of Debentures, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in performing its duties
hereunder or under the Agreement or any other Transaction Document, or in any
way relating to or arising out of the Agreement or any other Transaction
Document except for those determined by a final judgment (not subject to further
appeal) of a court of competent jurisdiction to have resulted solely from the
Agent’s own gross negligence or willful misconduct. Prior to taking any action
hereunder as Agent, the Agent may require each Secured Party to deposit with it
sufficient sums as it determines in good faith is necessary to protect the Agent
for costs and expenses associated with taking such action.


7. Resignation by the Agent.


(a) The Agent may resign from the performance of all its functions and duties
under the Agreement and the other Transaction Documents at any time by giving 30
days’ prior written notice (as provided in the Agreement) to the Debtors and the
Secured Parties. Such resignation shall take effect upon the appointment of a
successor Agent pursuant to clauses (b) and (c) below.


(b) Upon any such notice of resignation, the Secured Parties, acting by a
Majority in Interest, shall appoint a successor Agent hereunder.


(c) If a successor Agent shall not have been so appointed within said 30-day
period, the Agent shall then appoint a successor Agent who shall serve as Agent
until such time, if any, as the Secured Parties appoint a successor Agent as
provided above. If a successor Agent has not been appointed within such 30-day
period, the Agent may petition any court of competent jurisdiction or may
interplead the Debtors and the Secured Parties in a proceeding for the
appointment of a successor Agent, and all fees, including, but not limited to,
extraordinary fees associated with the filing of interpleader and expenses
associated therewith, shall be payable by the Debtors on demand.


8. Rights with respect to Collateral. Each Secured Party agrees with all other
Secured Parties and the Agent (i) that it shall not, and shall not attempt to,
exercise any rights with respect to its security interest in the Collateral,
whether pursuant to any other agreement or otherwise (other than as expressly
permitted by the terms of the Transaction Documents), or take or institute any
action against the Agent or any of the other Secured Parties in respect of the
Collateral or its rights hereunder (other than as expressly permitted by the
terms of the Transaction Documents) and (ii) that such Secured Party has no
other rights with respect to the Collateral other than as set forth herein and
the other Transaction Documents. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent and the retiring Agent shall be discharged from its duties and
obligations under the Agreement.  After any retiring Agent’s resignation or
removal hereunder as Agent, the provisions of the Agreement including this Annex
B shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent.


9. Unless otherwise expressly provided herein, all notices and other
communications to the Agent provided for hereunder or under the other
Transaction Documents shall be in writing (including by facsimile transmission)
and mailed, faxed or delivered, to the address, facsimile number or electronic
mail address specified for notices below or to such other address as shall be
designated by the Agent in a notice to the Debtors and Secured Parties:


JGB Collateral, LLC
c/o JGB Management Inc.
21 Charles Street
Westport, CT 10017
Attention: Johanna White
Telephone (212) 355-5771
Email: jwhite@jgbcap.com
Facsimile: (212) 253-4095





--------------------------------------------------------------------------------





Form of Security Agreement - Schedule A


There are no mortgages.


Debtor’s Name
Chief Executive Office
Chief Place of Business
Books and Records
Inventory, Equipment, Etc.
JRjr33, Inc.
Dallas, TX, USA
Dallas, TX, USA
Dallas, TX, USA
Dallas, TX, USA
Uppercase Acquisition Inc
Provo, UT
Provo, UT
Provo, UT
Provo, UT
Happenings Communications Group, Inc.
Clarks Summit, PA
Clarks Summit, PA
Clarks Summit, PA
Clarks Summit, PA
Spice Jazz LLC
Dallas, TX, USA
Dallas, TX, USA
Dallas, TX, USA
Dallas, TX, USA
CVSL TBT LLC
Dallas, TX USA
Dallas, TX USA
Dallas, TX USA
Dallas, TX USA
The Longaberger Company
Frazeysburg, Ohio
Frazeysburg, Ohio
Frazeysburg, Ohio
Frazeysburg, Ohio
Paperly, Inc.
DE, USA
DE, USA
DE, USA
DE, USA
Agel Enterprises Inc.
Pleasant Grove, UT
Pleasant Grove, UT
Pleasant Grove, UT
Pleasant Grove, UT






--------------------------------------------------------------------------------





Schedule B - Liens


LIEN
Amount
Notes
RE Taxes- Parcel No. 055-282708-00.000
94,472.21
Each half of 2016
Tax Judgment - 2016JD177276
4,019
Filed Feb 5, 2016
Tax Judgment - 2016JD178059
$21,938.37
Filed May 6, 2016
Tax Judgment - 2016Jd178062
$13,628
Filed May 6, 2016
Tax Judgment - 2016JR17104
15,487.63
Filed May 16, 2016
Tax Judgment - 2016JD178999
13,620.20
Filed July 29, 2016
Tax Judgment - 2016JD179440
17,851.04
Filed August 5, 2016
Tax Judgment - 2016JD179944
13,572.93
Filed September 6, 2016
Tax Judgment - 2017JD181202
10,451.42
Filed March 22, 2017
Lawsuit Judgment - 2017JD182836
16547.9
Rdorsey - Filed May 2, 2017
Lawsuit Judgment - 2017JD182957
21,000
CIT Finance -Filed May 23, 2017
Special assessment Taxes
252.45
Each half of 2016
Special Assessment Taxes
191.8
Prior Years






--------------------------------------------------------------------------------





Schedule C




Schedule C








Debtor
Secured Party
Filing type/ Number
Filing Date
Lapsed Date
 
 
 
 
 
CVSL INC.
DELL FINANCIAL SERVICES L.L.C.
20150553639X UCC1 ($6,046.26 computer equipment)
10/23/2015
10/23/2020
AGEL ENTERPRISES, INC.
AK HOLDING COMPANY, LLC
20134125796
10/21/2013
10/21/2018
AGEL ENTERPRISES, INC.
S2 INVESTMENTS, LLC
20134125796
10/21/2013
10/21/2018
AGEL ENTERPRISES, INC.
EXPEDITORS INTN’L OF WASHINGTON, INC.
20152455730 ($2,145.79 Inventory)
06/9/2015
06/9/2020
JRjr33, Inc.
Dominion Capital LLC
201505780452
11/15/2015
11/15/2020
CVSL Inc.
NFS Leasing Inc.
20150553639X ($21,464.32 computer equipment)
10/23/2015
10/23/2020
Spice Jazz LLC
Dominion Capital LLC
15-0037080923
11/20/2015
11/20/2020
CVSL TBT LLC
Dominion Capital LLC
15-0037080781
11/15/2015
11/20/2020
CVSL TBT LLC
Internal Revenue Service
16-0000591193 ($10,367.66 CVSL TBT Assets)
1/6/2016
10/15/2025
TMRCL Holding Company




Happenings Communications Group, Inc.
Dominion Capital LLC






Dominion Capital LLC
OH00191055560








15-0037080802
11/20/2015








11/20/2015
 
C3 Pulse Technologies, LLC
Dominion Capital LLC
15-0037080660
11/20/2015
 
The Longaberger Company
Dominion Capital LLC
OH00191055459
11/20/2015
 
Agel Agility, LLC
Dominion Capital LLC
6237934
11/25/2015
 
Agel Enterprises, Inc.
Dominion Capital LLC
20155499222
11/20/2015
 
Paperly, Inc.
Dominion Capital LLC
20155499420
11/20/2015
 
Uppercase Acquisition, Inc.
Dominion Capital LLC
20155499818
11/20/2015
 








--------------------------------------------------------------------------------





Form of Security Agreement - Schedule D


Subsidiary’s Name
State of Organization
Federal Employer I.D.
Organizational I.D.
Uppercase Acquisition Inc.
Delaware
46-4885912
5485836
Happenings Communications Group, Inc.
Texas
45-4561241
01390966
Spice Jazz LLC
Texas
46-3428372
0801846033
CVSL TBT LLC
Texas
46-3613679
0801846033
The Longaberger Company
Ohio
31-1311-748
0801250464
Paperly, Inc.
Delaware
680631980
5447102
Agel Enterprises Inc.
Delaware
46-3851765
5404489
CVSL AG
Switzerland
None.
100.3.797.138-
JRJR AG
Switzerland
None.
100.3.798.280-3








--------------------------------------------------------------------------------





Form of Security Agreement - Schedule E




JRjr33, Inc., doing business as JRJR Networks is formerly known as CVSL Inc.,
and formerly known as Computer Vision Systems Laboratories, Corp.
Uppercase Acquisition Corp, doing business as Uppercase Living.
CVSL TBT LLC, doing business as Tomboy Tools.
Happenings Communications, Inc., doing business as Happenings Magazine, is
formerly known as JPR Publications Corp.











--------------------------------------------------------------------------------





SCHEDULE F
INTELLECTUAL PROPERTY




Patents


Grantor
Country
Title


Application or
Patent No.
Application or Registration Date
Assignees
 
N/A
N/A
N/A
N/A
N/A
N/A
N/A
 
 
 
 
 
 
 





IP


Trademarks
Grantor
Country
Title
Application or Registration No.
Registration Date
Assignees
Agel Enterprises, Inc.
USA
Raindrop (design)
4636013
November 11, 2014
None
Agel Enterprises, Inc.
USA
Agel Word Mark
4695758
March 3, 2015
None
Paperly, Inc.
USA
Paperly Word Mark
3300107
September 25, 2007
None
Uppercase Living
USA
Miscellaneous Design (Bloom)
3,695,047
October 13, 2009
None
Uppercase Living
USA
Miscellaneous Design (Bloom)
3,678,953
September 8, 2009
None
Uppercase Living
USA
Miscellaneous Design (Bloom)
3,678,952
September 8, 2009
None
Uppercase Living
USA
Uppercase Living
3,374,878
January 29, 2008
None
CVSL TBT LLC
USA
Tomboy Tools
2638794
October 22, 2002
None
CVSL TBT LLC
USA
Tomboy Tool Design
2709112
April 22, 2003
None
CVSL TBT LLC
USA
Tool Party
3470923
July 22, 2008
None
CVSL TBT LLC
USA
Tool School
4224877
October 16, 2012
None.
The Longaberger Company
USA
All American Collection in classes 21 and 24
1836823
May 17, 1994
None
The Longaberger Company
USA
Bee Basket in class 21
2788882
December 2, 2003
None
The Longaberger Company
USA
Bee in class 25
2089418
August 19, 1997
None






--------------------------------------------------------------------------------





The Longaberger Company
USA
Boardwalk in class 21
2817301
February 24, 2004
None
The Longaberger Company
USA
Bonnie Longaberger in class 21
2247874
May 25, 1999
None
The Longaberger Company
USA
Classic Baskets in class 21
2526187
January 1, 2002
None
The Longaberger Company
USA
Collectors Club in class 21
2948019
May 10, 2005
None
The Longaberger Company
USA
Collectors Club (Stylized) in class 25
2416608
December 26, 2000
None
The Longaberger Company
USA
Collectors Club (Stylized) in classes 20 and 28
2270572
August 17, 1999
None
The Longaberger Company
USA
Collectors Club (Stylized) in class 21
2073946
June 24, 1997
None
The Longaberger Company
USA
Four Petal Design in classes 20 and 21
1946189
January 9, 1996
None
The Longaberger Company
USA
Handmade to be Handed Down in class 21
1858638
October 18, 1994
None
The Longaberger Company
USA
Horizon of Hope in class 21
2021439
December 2, 1996
None
The Longaberger Company
USA
J.W. Collection in class 20
1586801
March 13, 1990
None
The Longaberger Company
USA
Longaberger in class 18
2711463
April 29, 2003
None
The Longaberger Company
USA
Longaberger in class 4
2702643
April 1, 2003
None
The Longaberger Company
USA
Longaberger in class 8
2764456
September 16, 2003
None
The Longaberger Company
USA
Longaberger in class 9
2719387
May 27, 2003
None
The Longaberger Company
USA
Longaberger in classes 20, 21, 24, 28, and 35
2218078
January 19, 1999
None
The Longaberger Company
USA
Longaberger in classes 16 and 25
2218089
January 19, 1999
None
The Longaberger Company
USA
Longaberger in classes 20 and 21
2172615
July 14, 1998
None
The Longaberger Company
USA
Longaberger in class 20
1813749
December 28, 1993
None
The Longaberger Company
USA
Longaberger in classes 35 and 41
3049041
January 24, 2006
None






--------------------------------------------------------------------------------





The Longaberger Company
USA
Longaberger in classes 6, 9, and 20
2349607
May 16, 2000
None
The Longaberger Company
USA
Longaberger at Home in class 35
2294739
November 23, 1999
None
The Longaberger Company
USA
Longaberger Baskets in class 20
1596466
May 15, 1990
None
The Longaberger Company
USA
*Longaberger Express in class 9
*will not renew on 10/10/17
2050552
April 8, 1997
None
The Longaberger Company
USA
Longaberger Golf Club in class 41
2410257
December 5, 2000
None
The Longaberger Company
USA
Longaberger Golf Club in class 21
2537864
February 12, 2002
None
The Longaberger Company
USA
Longaberger Golf Club & Design in classes 6, 8, and 14
2590743
July 9, 2002
None
The Longaberger Company
USA
Longaberger Golf Club & Design in class 41
2345649
April 25, 2000
None
The Longaberger Company
USA
Longaberger Golf Club & Design in classes 16, 18, 21
2627348
October 1, 2002
None
The Longaberger Company
USA
Longaberger Golf Club & Design in classes 24, 25, 28
2590733
July 9, 2002
None
The Longaberger Company
USA
Longaberger Heartland Foods in class 29
2198580
October 20, 1998
None
The Longaberger Company
USA
Longaberger Homestead in classes 29 and 30
2362876
June 27, 2000
None
The Longaberger Company
USA
Longaberger in class 18
2349617
May 16, 2000
None
The Longaberger Company
USA
Longaberger in classes 14 and 16
2349619
May 16, 2000
None
The Longaberger Company
USA
Longaberger Pottery in class 21
1662516
October 29, 1991
None
The Longaberger Company
USA
Longaberger Pottery Made in the U.S.A & Design in class 21
2297505
December 7, 1999
None
The Longaberger Company
USA
Longaberger Pottery Vitrified Freezer Microwave Dishwasher Over Safe & L-Weave
Design in class 21
4022061*
*did not renew on 9/6/17 but still listed as a live TM
September 6, 2011
None
The Longaberger Company
USA
Longaberger Woodcrafts in class 21
1907384
July 25, 1995
None






--------------------------------------------------------------------------------





The Longaberger Company
USA
Proudly American in classes 21 and 24
2817040
February 24, 2004
None
The Longaberger Company
USA
SOR & Design in classes 3, 5, 14, 18, and 25
3490563
August 19, 2008
None
The Longaberger Company
USA
SOR So Rachel by Longaberger in classes 14 and 18
3490562
August 19, 2008
None
The Longaberger Company
USA
+Sweetheart Basket in classes 21 and 24
2023773*
*did not renew on 6/19/17 but still listed as live TM
December 17, 1996
None
The Longaberger Company
USA
Team Spirit in class 21
3809641
June 29, 2010
None
The Longaberger Company
USA
The Place in class 42
2224046
February 16, 1999
None
The Longaberger Company
USA
TLC The Longaberger Company & Design
4,168,452
July 3, 2012
None
The Longaberger Company
USA
Warm.Rich.Deep in classes 2 and 21
3633580
June 9, 2009
None
The Longaberger Company
USA
Wishlist in class 16
2700359
March 25, 2003
None
The Longaberger Company
USA
Woven Traditions in class 21 for hand-woven baskets and handcrafted pottery,
etc.
1926875
October 17, 1995
None
The Longaberger Company
USA
Woven Traditions in class 21 for Beverage glassware; serving forks, etc.
2901495
November 9, 2004
None
The Longaberger Company
USA
Woven Traditions in class 8
2817089
February 24, 2004
None
The Longaberger Company
USA
Longaberger Flameware & Design
4310482
March 26, 2012
None
The Longaberger Company
USA
Sisters & Design
4198996
August 28, 2012
None
The Longaberger Company
USA
Wishlist
4357234
June 25, 2013
None
The Longaberger Company
USA
Longaberger Vitrified Pottery- Freezer- Microwave- Dishwasher- Oven Safe L &
Design
4518619
April 22, 2014
None



Copyrights







--------------------------------------------------------------------------------





Grantor
Country
Title
Type of Work
Application or Registration No.
Issue Date
Assignees
N/A
N/A
N/A
N/A
N/A
N/A
N/A
 
 
 
 
 
 
 

Domain Names

















--------------------------------------------------------------------------------





 
AGEL.COM
AGELCARES.NET
AGELCARES.ORG
AGELCOMMUNICATION.COM
AGELCOMMUNICATIONS.COM
AGELCORPORATE.COM
AGELFORM.COM
AGELMALL.COM
AGELMARKET.COM
AGELMOBILE.COM
AGELSPRINGVILLE.COM
AGELSURVEYS.COM
AGELWORLD.COM
c3ptech.com
c3pulse.com
EASTCENTRALOHIOPARK.COM
GELDOCS.COM
IAMAGEL.COM
JOINTHETRANSFORMATION.COM
jrjr17.com
jrjr17.info
jrjr17.net
jrjr17.org
jrjrnetworks.com
jrjrnetworks.info
jrjrnetworks.net
jrjrnetworks.org
longaberger.com
paperly.com
PROJECTHOME.US
theprojecthome.ca
THEPROJECTHOME.COM
THEPROJECTHOME.INFO
 
 
 










--------------------------------------------------------------------------------









Schedule G


None.





--------------------------------------------------------------------------------





Schedule H - Pledged Securities
Subsidiary
Percentage Held by JRJR
Total Share Capital
Other Owners
CVSL AG
100%
CHF 100’000 (100’000 Shares x CHR 1)
n/a
My Secret Kitchen Ltd.
90%
160 Shares issued at GBP 1
Clare Moran (10%--16 Shares)
Your Inspiration at Home Direct Sales ULC
100%
 
CVSL AG AUD 10 (10’000 Common Shares x AUD 0.001)
JRJR AG
99%
CHF 100’000 (100’000 shares x CHF 1)
John Rochon Jr. (1%)
Agel Enterprises Argentina SRL
70%
AR$ 20’000 (2’000 Quotas x AR$ 20)
John Rochon Jr. (30%--600 Quotas)
Agel Enterprises Australia PTY., LTD
100%
 
JRJR AG - 1 Share
Agel Enterprises (Canada) ULC
100%
100 Shares
n/a
Agel Enterprises Colombia LTDA
99.99%
COL$ 2’000’000 (2’000’000 Quotas x COL$ 1)
John Rochon Jr. (0.01%--1 Quota)
Agel Israel LTD
100%
100 Shares
n/a
Agel Enterprises Kazakhstan (LLC)
100%
 
n/a
Agel Enterprises (Malaysia) SDN BHD
100%
RM 100’000 (100’000 Shares x RM 1), only 2 shares issued
n/a
Agel Enterprises International SDN BHD
70%
RM 5’000’000 (5’000’000 shares x RM 1)
Abdullah Suhaimi Bin Yacob (29.99%--1’499’999 shares); Khairul Bazikin Bin
Jamalludin (0.01%--1 share)
Agel Enterprises (Netherlands), B.V
100%
EUR 18’000
n/a
Agel Italy SRL
100%
 
n/a
Agel Enterprises Denmark ApS
100%
DKK 125,000
n/a
Agel Enterprises (Netherlands) B.B.- Lucerne Branch
Branch
 
n/a
Agel Panama LLC
99%
100 Quotas
1% other
Agel Enterprises RS LLC
99% JRJR AG; 1% Agel Denmark
9900 Rubles - JRJR AG
100 Rubles Agel Denmark
Agel Enterprises, PTE. LTD.
100%
Singapore $ 100’000 (100’000 shares x S$ 1)
n/a
Agel Enterprises (Thailand)
100%
Not available
n/a
Agel Enterprises Ukraine
100%
JRJR AG
n/a
Agel Enterprises Uruguay SRL
51%
U$ 100’000 (100 quotas x U$ 1’000)
John Rochon Jr. (49%--49 quotas)
COMERCIAL AGEL CHILE LTDA.
Licensed Entity
Not available
Not available
Trillium Pond AG
100%
CHR 100’000 (100’000 Shares x CHF 1)
n/a
Kleeneze Ltd.
100%
2,500,001 Shares
n/a
Kleeneze Ireland Ltd.
100%
100,000
n/a
Stanley House Distribution Ltd.
100%
GBP 1 (1 Share x GBP 1)
n/a
Betterware Ltd.
100%
n/a
n/a
Importadora, Exportadora y Distribuidora ASGT Global Mexico S de RL de CV
99.97%
MXN$ 3’000 (3’000 Quotas x MXN$ 1) - 99% CVSL AG
John Rochon Jr. (0.03%--1 Quota)
Agel Enterprises Mexico S de RL de CV
99.97%
MXN$ 3’000 (3’000 Quotas x MXN$ 1) -99% CVSL AG
John Rochon Jr. (0.03%--1 Quota)
Agel Enterprises Hungary Medical- Nutritional Products Distributor LLC
100%
3’000’000 Shares
n/a






--------------------------------------------------------------------------------





Agel Japan GK
100%
n/a
n/a



Subsidiary
Percentage Held by CVSL
Total Share Capital
Other Owners
Uppercase Acquisition, Inc.
100%
10,000 shares of common stock
n/a
Paperly, Inc.
100%
10,000 shares of common stock
n/a
Agel Enterprises, Inc.
99%
10,000 shares of common stock
John Rochon, Jr. holds 1 share
The Longaberger Company
52% (65% of the total class A shares of common stock and 39% of the total class
B shares of common stock)
2500 class A ordinary shares of common stock


2500 class B ordinary shares of common stock
David W. Longaberger Trust Owns 48% (35% of the total Class A shares of common
stock and 61% of the total Class B shares of common stock)
Happenings Communications Group, Inc.
100%
1000 shares of common stock
n/a
CVSL TBT LLC
100%
n/a
n/a
Spice Jazz LLC
100%
n/a
n/a








--------------------------------------------------------------------------------





Schedule I
Excluded Contracts











--------------------------------------------------------------------------------











ANNEX A
to
SECURITY
AGREEMENT


FORM OF ADDITIONAL DEBTOR JOINDER


Security Agreement dated as of October 19, 2017 made by
JRjr33, Inc.
and its subsidiaries party thereto from time to time, as Debtors
to and in favor of
the Secured Parties identified therein (the “Security Agreement”)


Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.


The undersigned hereby agrees that upon delivery of this Additional Debtor
Joinder to the Secured Parties referred to above, the undersigned shall (a) be
an Additional Debtor under the Security Agreement, (b) have all the rights and
obligations of a Debtor under the Security Agreement as fully and to the same
extent as if the undersigned was an original signatory thereto and (c) be deemed
to have made the representations and warranties set forth therein as of the date
of execution and delivery of this Additional Debtor Joinder. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY GRANTS TO THE
SECURED PARTIES A SECURITY INTEREST IN THE COLLATERAL AS MORE FULLY SET FORTH IN
THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE WAIVER OF JURY TRIAL
PROVISIONS SET FORTH THEREIN.


Attached hereto are supplemental and/or replacement Schedules to the Security
Agreement, as applicable.


An executed copy of this Joinder shall be delivered to the Secured Parties, and
the Secured Parties may rely on the matters set forth herein on or after the
date hereof. This Joinder shall not be modified, amended or terminated without
the prior written consent of the Secured Parties.


    
IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed in
the name and on behalf of the undersigned.


[Name of Additional Debtor]


By:                            
Name:
Title:


Address:










Dated:            









--------------------------------------------------------------------------------









ANNEX B
to
SECURITY
AGREEMENT


THE AGENT


1. Appointment. The Secured Parties (all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided in the Security
Agreement to which this Annex B is attached (as may be amended, restated or
otherwise modified, the “Agreement”)), by their acceptance of the benefits of
the Agreement, hereby designate JGB Collateral, LLC (“Agent”) as the Agent to
act as specified herein and in the Agreement. Each Secured Party shall be deemed
irrevocably to authorize the Agent to take such action on its behalf under the
provisions of the Agreement and any other Transaction Document (as such term is
defined in the Purchase Agreement) and to exercise such powers and to perform
such duties hereunder and thereunder as are specifically delegated to or
required of the Agent by the terms hereof and thereof and such other powers as
are reasonably incidental thereto. The Agent may perform any of its duties
hereunder by or through its agents or employees.


2. Nature of Duties. The Agent shall have no duties or responsibilities except
those expressly set forth in the Agreement and the other Transaction Documents.
Neither the Agent nor any of its partners, members, shareholders, officers,
directors, employees or agents shall be liable for any action taken or omitted
by it as such under the Agreement or hereunder or in connection herewith or
therewith, be responsible for the consequence of any oversight or error of
judgment or answerable for any loss, unless caused solely by its or their gross
negligence or willful misconduct as determined by a final judgment (not subject
to further appeal) of a court of competent jurisdiction. The duties of the Agent
shall be mechanical and administrative in nature; the Agent shall not have by
reason of the Agreement or any other Transaction Document a fiduciary
relationship in respect of any Debtor or any Secured Party and nothing in the
Agreement or any other Transaction Document, expressed or implied, is intended
to or shall be so construed as to impose upon the Agent any obligations in
respect of the Agreement or any other Transaction Document except as expressly
set forth herein and therein.


3. Lack of Reliance on the Agent. Independently and without reliance upon the
Agent, each Secured Party, to the extent it deems appropriate, has made and
shall continue to make (i) its own independent investigation of the financial
condition and affairs of the Company and its subsidiaries in connection with
such Secured Party’s investment in the Debtors, the creation and continuance of
the Obligations, the transactions contemplated by the Transaction Documents, and
the taking or not taking of any action in connection therewith, and (ii) its own
appraisal of the creditworthiness of the Company and its subsidiaries, and of
the value of the Collateral from time to time, and the Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Secured Party with any credit, market or other information with respect thereto,
whether coming into its possession before any Obligations are incurred or at any
time or times thereafter. The Agent shall not be responsible to the Debtors or
any Secured Party for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Agreement or any other Transaction Document, or for the financial condition of
the Debtors or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Agreement or any other Transaction Document, or
the financial condition of the Debtors, or the value of any of the Collateral,
or the existence or possible existence of any default or Event of Default under
the Agreement, the Debentures or any of the other Transaction Documents.


4. Certain Rights of the Agent. The Agent shall have the right to take any
action with respect to the Collateral, on behalf of all of the Secured Parties.
To the extent practical, the Agent shall request instructions from the Secured
Parties with respect to any material act or action (including failure to act) in
connection with the Agreement or any other Transaction Document, and shall be
entitled to act or refrain from acting in accordance with the instructions of a
Majority in Interest; if such instructions are not provided despite the Agent’s
request therefor, the Agent shall be entitled to refrain from such act or taking
such action, and if such action is taken, shall be entitled to appropriate
indemnification from the Secured Parties in respect of actions to be taken by
the Agent and the Agent shall not incur liability to any person or entity by
reason of so acting or refraining. Without limiting the foregoing, (a) no
Secured Party shall have any right of action whatsoever against the Agent as a
result of the Agent acting or refraining from acting hereunder in accordance
with the terms of the Agreement or any other Transaction Document, and the
Debtors shall have no right to question or challenge the authority of, or the
instructions given to, the Agent pursuant to the foregoing and (b) the Agent
shall not be required to take any action which the Agent believes (i) could
reasonably be expected to expose it to personal liability or (ii) is contrary to
this Agreement, the Transaction Documents or applicable law.







--------------------------------------------------------------------------------





5. Reliance. The Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, statement, certificate, telex,
teletype or telecopier message, cablegram, radiogram, order or other document or
telephone message signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to the Agreement and the other
Transaction Documents and its duties thereunder, upon advice of counsel selected
by it and upon all other matters pertaining to this Agreement and the other
Transaction Documents and its duties thereunder, upon advice of other experts
selected by it. Anything to the contrary notwithstanding, the Agent shall have
no obligation whatsoever to any Secured Party to assure that the Collateral
exists or is owned by the Debtors or is cared for, protected or insured or that
the liens granted pursuant to the Agreement have been properly or sufficiently
or lawfully created, perfected, or enforced or are entitled to any particular
priority.


6. Indemnification. To the extent that the Agent is not reimbursed and
indemnified by the Debtors, the Secured Parties will jointly and severally
reimburse and indemnify the Agent, in proportion to their initially purchased
respective principal amounts of Debentures, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in performing its duties
hereunder or under the Agreement or any other Transaction Document, or in any
way relating to or arising out of the Agreement or any other Transaction
Document except for those determined by a final judgment (not subject to further
appeal) of a court of competent jurisdiction to have resulted solely from the
Agent’s own gross negligence or willful misconduct. Prior to taking any action
hereunder as Agent, the Agent may require each Secured Party to deposit with it
sufficient sums as it determines in good faith is necessary to protect the Agent
for costs and expenses associated with taking such action.


7. Resignation by the Agent.


(a) The Agent may resign from the performance of all its functions and duties
under the Agreement and the other Transaction Documents at any time by giving 30
days’ prior written notice (as provided in the Agreement) to the Debtors and the
Secured Parties. Such resignation shall take effect upon the appointment of a
successor Agent pursuant to clauses (b) and (c) below.


(b) Upon any such notice of resignation, the Secured Parties, acting by a
Majority in Interest, shall appoint a successor Agent hereunder.


(c) If a successor Agent shall not have been so appointed within said 30-day
period, the Agent shall then appoint a successor Agent who shall serve as Agent
until such time, if any, as the Secured Parties appoint a successor Agent as
provided above. If a successor Agent has not been appointed within such 30-day
period, the Agent may petition any court of competent jurisdiction or may
interplead the Debtors and the Secured Parties in a proceeding for the
appointment of a successor Agent, and all fees, including, but not limited to,
extraordinary fees associated with the filing of interpleader and expenses
associated therewith, shall be payable by the Debtors on demand.


8. Rights with respect to Collateral. Each Secured Party agrees with all other
Secured Parties and the Agent (i) that it shall not, and shall not attempt to,
exercise any rights with respect to its security interest in the Collateral,
whether pursuant to any other agreement or otherwise (other than as expressly
permitted by the terms of the Transaction Documents), or take or institute any
action against the Agent or any of the other Secured Parties in respect of the
Collateral or its rights hereunder (other than as expressly permitted by the
terms of the Transaction Documents) and (ii) that such Secured Party has no
other rights with respect to the Collateral other than as set forth herein and
the other Transaction Documents. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent and the retiring Agent shall be discharged from its duties and
obligations under the Agreement.  After any retiring Agent’s resignation or
removal hereunder as Agent, the provisions of the Agreement including this Annex
B shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent.


9. Unless otherwise expressly provided herein, all notices and other
communications to the Agent provided for hereunder or under the other
Transaction Documents shall be in writing (including by facsimile transmission)
and mailed, faxed or delivered, to the address, facsimile number or electronic
mail address specified for notices below or to such other address as shall be
designated by the Agent in a notice to the Debtors and Secured Parties:


JGB Collateral, LLC
c/o JGB Management Inc.
21 Charles Street
Westport, CT 10017
Attention: Johanna White
Telephone (212) 355-5771
Email: jwhite@jgbcap.com





--------------------------------------------------------------------------------





Facsimile: (212) 253-4095







--------------------------------------------------------------------------------










